United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3116
                                  ___________

George Lee Coleman,                   *
                                      *
            Appellant,                *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
State Farm Fire & Casualty Company;   * Eastern District of Arkansas.
Robert Hamilton, Local                *
Representative; Mike Burton, Local    *      [UNPUBLISHED]
Representative; Anna Local            *
Representative; Joel Hicks,           *
Mechanical Engineer,                  *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: January 6, 1999
                             Filed: January 19, 1999
                                 ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      George Lee Coleman filed the instant action under 42 U.S.C. § 1983 and state
law, claiming that his fire insurance company and its employees violated his Fourth
Amendment rights and destroyed evidence, stole property, and trespassed when they
examined his home after a fire. Defendants moved to dismiss under Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). The district court1 granted their motion, and
Coleman appeals.

       As the district court held, the Fourth Amendment does not protect against
unlawful search and seizure by private persons without government involvement. See
United States v. Livesay, 983 F.2d 135, 136 (8th Cir. 1993). We thus agree with the
court that Coleman failed to state a section 1983 claim. See West v. Atkins, 487 U.S.
42, 48 (1988) (to state claim under § 1983, plaintiff must allege violation of
constitutional right and must show deprivation was committed by person acting under
color of state law). Additionally, we conclude that the district court did not abuse its
discretion in declining to exercise supplemental jurisdiction over Coleman’s state law
claims, see 28 U.S.C. § 1367(c)(3), although the dismissal of these claims should be
without prejudice, see Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998).

       Accordingly, we affirm the judgment but modify the dismissal of the pendent
state claims to be without prejudice.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-